Case 2:16-cv-07733-DMG-AS Document 102 Filed 09/09/19 Page 1 of 1 Page ID #:956




   1
   2
   3
   4
   5
   6
   7
   8                      UNITED STATES DISTRICT COURT
   9                    CENTRAL DISTRICT OF CALIFORNIA
  10 CENTURY OF PROGRESS                       Case No.: CV 16-7733-DMG (ASx)
     PRODUCTIONS, et al.,
  11                                           ORDER APPROVING EIGHTH
                  Plaintiffs.                  STIPULATION BETWEEN
  12 v.                                        PLAINTIFFS AND DEFENDANTS
                                               VIVENDI S.A., STUDIOCANAL
  13 VIVENDI S.A., et al.,                     S.A.S., AND RON HALPERN RE:
                                               THIRD AMENDED COMPLAINT
  14                    Defendants.            [101]
  15
  16        Upon review of the Eighth Stipulation between Plaintiffs and Defendants
  17 Vivendi S.A., Studiocanal S.A.S., and Ron Halpern regarding the Third Amended
  18 Complaint, and for good cause appearing, IT IS HEREBY ORDERED that
  19 Defendants Vivendi S.A., Studiocanal S.A.S., and Ron Halpern shall have until
  20 October 11, 2019 to respond to the Third Amended Complaint.
  21 IT IS SO ORDERED.
  22 DATED: September 9, 2019                    ______________________
                                                 DOLLY M. GEE
  23
                                                 UNITED STATES DISTRICT JUDGE
  24
  25
  26
  27
  28
